Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                Civil Action No.

  SISVEL INTERNATIONAL S.A., and
  SISVEL S.p.A.,

                         Plaintiffs,
                                                         JURY TRIAL DEMANDED
         v.

  BLU PRODUCTS INC.,

                         Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Sisvel International S.A. and Sisvel S.p.A. (collectively, “Plaintiffs”), for their

  Complaint against Defendant Blu Products, Inc. (“Blu” or “Defendant”), allege the following:

                                       NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the Patent Laws of the United

  States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

         2.      Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.

         3.      Sisvel S.p.A. (“Sisvel S.p.A.”) is an entity organized under the laws of Italy with a

  place of business at Via Sestriere 100, 10060 None (TO) Italy. “Sisvel” is an acronym for “Società

  Italiana per lo Sviluppo Dell’Elettronica.”




                                                                                         Page 1 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 13



         4.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

  managing intellectual property. Sisvel works with its partners offering a comprehensive approach

  to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

  stakeholders; developing multiparty license agreements; executing and administering licenses; to

  collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

  respect and understanding of the intellectual property and innovation ecosystem through, for

  example, its regular presence at the key consumer electronics trade fairs and intellectual property

  events, participation in policy discussions and conferences, as well as open dialogues with a

  number of government bodies, standard-setting organizations and industry associations.

         5.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

  subsidiary, Sisvel US Inc.

         6.      A subsidiary of Sisvel founded in 1982, Sisvel S.p.A., is an intellectual property

  company operating primarily in areas of wireless communication, audio/video coding/decoding,

  digital video display, and broadband technology. The company is composed of specialists with

  extensive experience to support Sisvel’s efforts in licensing programs and patent pools, primarily

  on behalf of third-party companies and organizations.

         7.      Upon information and belief, Defendant is a corporation organized and existing

  under the laws of Florida, with its principal place of business at 10814 NW 33rd St., Building 100,

  Doral, Florida 33172.

         8.      Defendant maintains a registered agent for service of process in Florida, Bernard L.

  Egozi, at 2999 NE 191st Street, Number 407, Aventura, Florida 33180. Upon information and

  belief, Defendant sells and offers to sell products and services throughout the United States,

  including in this judicial district, and introduces products and services that enter into the stream of




                                                                                           Page 2 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 13



  commerce and that incorporate infringing technology knowing that they would be sold in this

  judicial district and elsewhere in the United States.

                                   JURISDICTION AND VENUE

         9.      This Court has jurisdiction over the subject matter jurisdiction of this case under

  28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         10.     This Court has personal jurisdiction over Defendant, because Defendant has

  sufficient minimum contacts within the State of Florida and this District, pursuant to due process,

  as Defendant has purposefully availed itself of the privileges of conducting business in the State

  of Florida by regularly conducting and soliciting business within the State of Florida and within

  this District, and because Plaintiffs’ causes of action arise directly from Defendant’s business

  contacts and other activities in the State of Florida and this District. Further, this Court has

  personal jurisdiction over Defendant because it is incorporated in the State of Florida and has

  purposely availed itself of the privileges and benefits of the laws of the State of Florida.

         11.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) as Defendant is

  incorporated in the State of Florida and has a regular and established place of business in this

  District at 10814 NW 33rd St., Building 100, Doral, Florida 33172.

                                ACCUSED INSTRUMENTALITIES

         12.     Defendant makes, uses, sells and offers for sale, provides, and causes to be used,

  now and within the past six years, C Series, such as the C5L and the C6L, the G Series, such as

  the G60, G70, G6, G9, and the G9 Pro, and the Vivo Series, such as the Vivo X5, Vivo XL5, Vivo

  XI, and the Vivo XI+ (“Accused Instrumentalities”), among other such devices.

         13.     Defendant advertises that the C Series of products are compliant with the 3G and

  4G cellular network standards (See, e.g., product information for the C5L, attached hereto as

  Exhibit 1, and the C6L, attached hereto as Exhibit 2.)


                                                                                           Page 3 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 13



          14.     Defendant advertises that the G Series of products are compliant with the 3G and

  4G cellular network standards (See, e.g., product information for the G60, attached hereto as

  Exhibit 3, the G70, attached hereto as Exhibit 4, the G6, attached hereto as Exhibit 5, the G9,

  attached hereto as exhibit 6, and the G9 Pro, attached hereto as Exhibit 7.)

          15.     Defendant advertises that the Vivo Series of products are compliant with the 3G

  and 4G cellular network standards (See, e.g., product information for the Vivo X5 and XL5,

  attached hereto as Exhibit 8, the Vivo XI, attached hereto as Exhibit 9, and the Vivo XI+, attached

  hereto as Exhibit 10.)

                                            BACKGROUND

          16.     Plaintiffs are the owners by assignment of a portfolio of patents, including the three

  patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

  technology for cellular communications networks, including variations or generations of cellular

  communication network technology such as, but not limited to 4G.

          17.     Cellular communication network technology is used to provide data transmission

  across mobile cellular networks.

          18.     U.S. Patent No. 7,979,070 (“the ’070 patent”) was assigned to Nokia Corporation

  either directly from the inventors or through mergers. In 2011, the ʼ070 patent was assigned to a

  trust by Nokia Corporation. On April 10, 2012, Sisvel obtained ownership of the ʼ070 patent.

          19.     U.S. Patent Nos. 7,869,396 (“the ʼ396 patent”) and 8,971,279 (“the ʼ279 patent”)

  were assigned to LG Electronics Inc. from the inventors. On March 28, 2014, the ʼ396 and ʼ279

  patents were assigned to Thomson Licensing SAS from LG Electronics. On September 23, 2019,

  Sisvel S.p.A. obtained ownership of the ʼ396 and ʼ279 patents from Thomson Licensing SAS.

          20.     Sisvel and Sisvel S.p.A. are the rightful owners of the Asserted Patents and hold

  the entire right, title and interest in the Asserted Patents.


                                                                                          Page 4 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 13



            21.    Sisvel first sent a letter to BLU on July 11, 2014, offering to license patents owned

  and/or managed by Sisvel that are essential to cellular standards including 4G.                  The

  correspondence identified BLU products such as Vivo products that were covered by claims of the

  offered patents and attached a list of patents covering BLU’s products.

            22.    During 2015 Sisvel sent additional correspondence to BLU regarding licensing

  patents owned and/or managed by Sisvel that are essential to cellular standards including 4G. On

  March 9, 2016, Sisvel sent correspondence to BLU again offering BLU a license to patents that

  are essential to cellular standards including 4G. Sisvel sent follow-up letters to BLU on June 1,

  2016 and December 6, 2016.

            23.    On March 22, 2018, Sisvel sent additional correspondence to BLU regarding

  licensing of patents owned and/or managed by Sisvel and referencing prior communications. The

  March 22, 2018 letter included links to Sisvel’s website, which specifically identified the ’070

  patent.     Following the March 22, 2018 letter, Sisvel and BLU engaged in an extensive

  correspondence through additional letters and email.

            24.    Despite Sisvel’s continuous efforts over more than five years, BLU refused to take

  a license to the offered patents.

                   COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,979,070

            25.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

  into this First Claim for Relief.

            26.    On July 12, 2011, the ’070 patent, entitled “Mobile Equipment for Sending an

  Attach Request to a Network” was duly and legally issued Patent Application No. 12/232,724

  patent application filed on September 23, 2008. The ʼ070 patent claims priority to a U.S. Patent

  No. 7,035,621 filed on October 13, 2000. A true and correct copy of the ʼ070 patent is attached

  as Exhibit 11.


                                                                                           Page 5 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 13



          27.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

  ʼ070 patent, including the right to assert all causes of action arising under said patents and the right

  to any remedies for infringement of them.

          28.     The ʼ070 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 12. Thus, Defendant’s Accused

  Instrumentalities are necessarily infringing the ʼ070 patent

          29.     Defendant was made aware of the ʼ070 patent and its infringement thereof by

  correspondence from Plaintiff on March 22, 2018 as discussed in paragraph 23 above.

          30.     Defendant was further made aware of the ʼ070 patent and its infringement thereof

  at least as early as the date of filing of this Complaint.

          31.     Upon information and belief, Defendant has and continues to directly infringe at

  least claims 1, 2 and/or 5 of the ʼ070 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the Accused Instrumentalities that infringe the patented

  methods.

          32.     Since March 22, 2018, when it first was made aware of the ’070 patent, Defendant’s

  infringement has been, and continues to be willful.

          33.     Upon information and belief, these Accused Instrumentalities are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

          34.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 1, 2 and/or 5 of the ʼ070 patent under 35 U.S.C. § 271(b) by, among

  other things, and with specific intent or willful blindness, actively aiding and abetting others to

  infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end




                                                                                             Page 6 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 13



  users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

  claim of the ’070 patent.

         35.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentalities and providing instruction materials, training, and services regarding the

  Accused Instrumentalities.

         36.     Any party, including Defendant’s partners, clients, customers/subscribers, and end

  users, using the Accused Instrumentalities necessarily infringes the ʼ070 patent because the

  invention of the ʼ070 patent is required to comply with the relevant cellular standard. Defendant

  advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

  induces others to infringe the ʼ070 patent. Defendant has knowingly induced infringement since

  at least March 22, 2018, when Defendant was first made aware of the ʼ070 patent during extensive

  correspondence with Plaintiffs as discussed in paragraphs 21-24 above.

         37.     Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ070 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentalities that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ070 patent. Each of the Accused Instrumentalities is a

  material component for use in practicing the ʼ070 patent and is specifically made and not a staple

  article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

  Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

  compliance with that standard.

         38.     Plaintiffs have been harmed by Defendant’s infringing activities.




                                                                                         Page 7 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 8 of 13



                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,869,396

         39.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

  into this Second Claim for Relief.

         40.     On January 11, 2011, the ’396 patent, entitled “Data Transmission Method and Data

  Re-Transmission Method” was duly and legally issued by the United States Patent and Trademark

  Office from Patent Application No. 12/158,646 filed on January 3, 2007. The ʼ396 patent claims

  priority to U.S. Provisional Patent Application No. 60/757,063 filed on January 5, 2006. A true

  and correct copy of the ʼ396 patent is attached as Exhibit 13.

         41.     Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

  to the ʼ396 patent, including the right to assert all causes of action arising under said patents and

  the right to any remedies for infringement of them.

         42.     The ʼ396 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 14. Thus, Defendant’s Accused

  Instrumentalities are necessarily infringing the ʼ396 patent.

         43.     Defendant was made aware of the ʼ396 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

         44.     Upon information and belief, Defendant has and continues to directly infringe at

  least claims 1, 6 and/or 8 of the ʼ396 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the Accused Instrumentalities that infringe the patented

  methods.

         45.     Upon information and belief, these Accused Instrumentalities are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.




                                                                                            Page 8 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 9 of 13



         46.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 1, 6 and/or 8 of the ’396 patent under 35 U.S.C. § 271(b) by, among

  other things, and with specific intent or willful blindness, actively aiding and abetting others to

  infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

  users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

  claim of the ’396 patent.

         47.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentalities and providing instruction materials, training, and services regarding the

  Accused Instrumentalities.

         48.     Any party, including Defendant’s partners, clients, customers/subscribers, and end

  users, using the Accused Instrumentalities necessarily infringes the ʼ396 patent because the

  invention of the ʼ396 patent is required to comply with the relevant cellular standard. Defendant

  advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

  induces others to infringe the ʼ396 patent. Defendant has knowingly induced infringement since

  at least the filing of this Complaint when Defendant was first made aware of the ʼ396 patent.

         49.     Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentalities that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ396 patent. Each of the Accused Instrumentalities is a

  material component for use in practicing the ʼ396 patent and is specifically made and not a staple

  article of commerce suitable for substantial non-infringing use. In particular, each Accused




                                                                                         Page 9 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 10 of 13



  Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

  compliance with that standard.

         50.     Plaintiffs have been harmed by Defendant’s infringing activities.

                COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,971,279

         51.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

  into this Third Claim for Relief.

         52.     On March 3, 2015, the ’279 patent, entitled “Method and Apparatus for Indicating

  Deactivation of Semi-Persistent Scheduling” was duly and legally issued by the United States

  Patent and Trademark Office from Patent Application No. 13/791,421 filed on March 8, 2013.

  The ʼ279 patent claims priority to U.S. Provisional Patent Application Nos. 61/114,440 filed on

  November 13, 2008 and 61/119,375 filed on December 3, 2008. A true and correct copy of the

  ʼ279 patent is attached as Exhibit 15.

         53.     Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

  to the ʼ279 patent, including the right to assert all causes of action arising under said patents and

  the right to any remedies for infringement of them.

         54.     The ʼ279 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 16. Thus, Defendant’s Accused

  Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ279 patent.

         55.     Defendant was made aware of the ʼ279 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

         56.     Upon information and belief, Defendant has and continues to directly infringe at

  least claims 1 and/or 11 of the ʼ279 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the Accused Instrumentalities that infringe the patented

  methods.


                                                                                           Page 10 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 11 of 13



         57.     Upon information and belief, these Accused Instrumentalities are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

         58.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 1 and/or 11 of the ’279 patent under 35 U.S.C. § 271(b) by, among other

  things, and with specific intent or willful blindness, actively aiding and abetting others to infringe,

  including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

  whose use of the Accused Instrumentalities constitutes direct infringement of at least one claim of

  the ’279 patent.

         59.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentalities and providing instruction materials, training, and services regarding the

  Accused Instrumentalities.

         60.     Any party, including Defendant’s partners, clients, customers/subscribers, and end

  users, using the Accused Instrumentalities necessarily infringes the ʼ279 patent because the

  invention of the ʼ279 patent is required to comply with the relevant cellular standard. Defendant

  advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

  induces others to infringe the ʼ279 patent. Defendant has knowingly induced infringement since

  at least the filing of this Complaint when Defendant was first made aware of the ʼ279 patent.

         61.     Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentalities that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ279 patent. Each of the Accused Instrumentalities is a




                                                                                          Page 11 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 12 of 13



  material component for use in practicing the ʼ279 patent and is specifically made and not a staple

  article of commerce suitable for substantial non-infringing use. In particular, each Accused

  Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

  compliance with that standard.

          62.     Plaintiffs have been harmed by Defendant’s infringing activities.

                                            JURY DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

  jury on all issues triable as such.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs demand judgment for itself and against Defendant as follows:

          A.      An adjudication that Defendant has infringed the ʼ070, ʼ396, and ʼ279 patents;

          B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff for

                  Defendant’s past infringement of the ʼ070, ʼ396, and ʼ279 patents, and any

                  continuing or future infringement through the date such judgment is entered,

                  including interest, costs, expenses and an accounting of all infringing acts

                  including, but not limited to, those acts not presented at trial;

          C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

                  Plaintiffs’ reasonable attorneys’ fees; and

          D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

                  just and proper.




                                                                                       Page 12 of 13
Case 1:20-cv-22050-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 13 of 13




   Dated: May 15, 2020               /s/Jorge Espinosa/
                                     Jorge Espinosa, Esq.
                                     Florida Bar No: 779032
                                     jespinosa@etlaw.com
                                     Francesca Russo, Esq.
                                     frusso@etlaw.com
                                     Robert R. Jimenez, Esq.
                                     rjimenez@etlaw.com
                                     GRAY | ROBINSON, P.A.
                                     333 S.E. 2nd Ave., Suite 300
                                     Miami, FL 33131
                                     Tel: 305-416-6880
                                     Fax: 305-416-6887

                                     Attorneys for Plaintiffs
                                     SISVEL INTERNATIONAL S.A.
                                     and SISVEL S.p.A.




                                                                    Page 13 of 13
